Per Curiam.
The petitioner Benjamin F. Morris files his petition here for a writ of certiorari to the Circuit Court of Citrus county, alleging in substance that he was arrested and tried "before a justice of the peace on a warrant charging him with the larceny of eight hogs, of the value of $9.00, the property of W. E. Law; that a jury was waived, and he was found guilty as charged and sentenced to pay a fine of $100, and in default,No he confined in the common jail át hard labor for six months. From this'judgment and sentence petitioner appealed to the Circuit Court; that at the January term, 1903, of the Circuit Court of Citrus county, the case was docketed and tried before a jury for the offense as charged, on the affidavit and warrant alone, and a verdict of guilty was rendered.
*158A motion in arrest of judgment was made embracing several grounds, but being in substance that he was tried in the Circuit Court on the affidavit and warrant, and not on an, information or indictment, and that the trial was had without jurisdiction and without due process of law. This motion was denied and the defendant excepted to this ruling.
The contention here is that inasmuch, as appeals in such cases must be tried in the Circuit Court de novo, no such a case could he lawfully tried in tjie Circuit Court except on an information or indictment, and that the Circuit Court acquired no jurisdiction through or by the warrant and affidavit.
Section 11 Article, V of the Constitution gives the Circuit-Courts “Anal appellate jurisdiction in all civil and criminal cases arising in the county court or before the county judge, of all misdemeanors tried in criminal courts, of judgments or sentences of any mayor’s court, and of all cases arising before justices of the peace in counties in which there is no county .court.”
Section 22 Article Y of the constitution, as amended in 1897, (see laws 1895 p .267) provides that “appeals from justice of the peace courts in criminal cases nuiy he tried de now, under such regulations as the. legislature may prescribe.”
Article iir, Chapter 4 Pt. 2^Tit. 2, Revised Btatutes of Florida (sections 2979 to 2982 inclusive) prescribes the method of taking appeals from a judgment or sentence of a justice of the peace to the appellate court. Section 2981 provides: “The judge (justice) of the lower court from which an appeal is taken shall make especial return of the proceedings had before him, and shall cause it with the bond aforesaid, and also the affidavit, warrant and *159return, and all other papers pertaining to the trial, to be filed in the said Circuit Court on or before the first day of its next term, and the complainant and the witnesses may also be required by him to enter into bond to appear oefox-e the said Circuit Court at the time aforesaid, and to. abide by its order therein.” Section 2982 provides: ‘‘The Circuit Court shall proceed to try all cases on appeal authorized by this article de novo as though the proceedings had been originally begun in that court.” These are special provisions relating to special cases, and a compliance with these provisions is all that/is necessary to give the Circuit Court jurisdiction.
Section 2887 Revised Statutes provides that “no person shall be tried for a felony in the Circuit Court except upon indictment found by the grand jury, but every misdemeanor of which the Circuit Court has jurisdiction may be tried upon indictment by the grand jury or upon information filed by the duly authorized prosecuting officer of the Circuit Court;” but this section has reference to the general original jurisdiction of the Circuit Court, and docs not include misdemeanors of which the Circxiit Qourt acquires jurisdiction by appeal. No provision of our constitution or Bill of Rights warrants the conclusion that a defendant who appeals from the sentence or judgment of a justice of the peace to the Circuit Court has- a right to be tried on an indictment or information in the. latter coxirt. Section 10 of the Declaration of Rights relates entirely to a trial for a “capital crime or other felony,” and justices of the peace have no jurisdiction to jrv either capital crimes or other felonies, but only misdemeanors. When the provisions of section 2981 have been complied with; the bond, affidavit, warrant, return and all other papers pertaining to the trial have been-*160filed in the Circuit Court, it acquires jurisdiction of the case, and is authorized to deal with it as though it had been originally instituted in that court, and try it on the affidavit and warrant.
The petition for a writ of certiorari is denied.